Citation Nr: 1600694	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

1.  Entitlement to a certificate of eligibility for specially adapted housing.
 
2.  Entitlement to a certificate of eligibility for a special home adaptation grant.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1999 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2015.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to specially adapted housing or a special home adaptation grant.

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to: (A) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (B) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (C) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (D) The loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows.  See 38 C.F.R. § 3.809.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

In addition, a certificate of eligibility for assistance in acquiring a special home adaptation grant may be granted under 38 U.S.C.A. § 2101(b) where the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  The Veteran must be entitled to compensation for permanent and total disability that (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a.

The Veteran is service connected for coronary artery disease, a psychiatric disorder, left and right knee disabilities, irritable bowel syndrome, fibromyalgia, tinnitus, right ear hearing loss, and residuals of kidney stones with a combined 100 percent rating.

The evidence shows that the Veteran's service-connected disabilities result in the loss of use of the right foot, see January 2015 rating decision; however, it is unclear whether loss of use of the right foot together with residuals of organic disease or injury so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Specifically, an October 2008 VA examination report shows that the Veteran is ambulatory without need of an assistive device and that he has normal flexion of the lower extremities.  A recent February 2013 private examination report shows that he requires canes, crutches, or the assistance of another person for ambulation.  However, the Veteran was able to stand and walk during the October 2015 Board hearing.

VA examination is needed to determine whether the Veteran has service-connected disabilities so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since January 2015.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the claims.  The examiner must review the entire claims file.

The examiner is to address whether the Veteran has service-connected residuals of a chronic organic disease or injury.  The examiner must address the Veteran's contention that fibromyalgia and heart disability are chronic organic diseases.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities result in (1) loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus anatomical loss or loss of use of one lower extremity; (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury, or the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) blindness in both eyes with 5/200 visual acuity or less; or (6) the anatomical loss or loss of use of both hands.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

